 Case 4:20-cv-04029-SOH Document 9                 Filed 06/16/20 Page 1 of 1 PageID #: 143


                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

DEBORAH JOHNSON                                                                           PLAINTIFF

v.                                     Case No. 4:20-cv-4029

SOUTHERN FARM BUREAU
CASUALTY INSURANCE COMPANY                                                           DEFENDANT

                                              ORDER

          Before the Court is the parties’ Stipulation of Dismissal With Prejudice. (ECF No. 8). The

Court finds that no response is necessary and that the matter is ripe for consideration.

          The parties indicate that they have settled all disputes between them. They ask the Court

to dismiss this case with prejudice, with the parties bearing their own fees and costs.

          An action may be dismissed by “a stipulation of dismissal signed by all parties who have

appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals under Rule

41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically

and does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th

Cir. 1984). Thus, Plaintiff’s claims against Defendant were effectively dismissed when the parties

filed the instant stipulation. However, this order issues for the purpose of maintaining the Court’s

docket.

          Plaintiff’s claims against Defendant are hereby DISMISSED WITH PREJUDICE. If

any party desires that the terms of settlement be a part of the record therein, those terms should be

reduced to writing and filed with the Court within thirty (30) days of the entry of this judgment.

The Court retains jurisdiction to vacate this order upon cause shown that the settlement has not

been completed and further litigation is necessary.

          IT IS SO ORDERED, this 16th day of June, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
